     Case 18-07070 Doc 48-2 Filed 06/01/20 Entered 06/01/20 09:33:12                                   Desc
               Statement Accompanying Relief From Stay Page 1 of 1



                                          STATEMENT OF DEFAULT

Debtor(s): Patricia M. Bach                            Case No. 18 B 07070 Chapter 13
Moving Creditor: Nationstar Mortgage LLC d/b/a Champion Mortgage Company Date Case Filed: 3/12/2018
Nature of Relief Sought:      Lift Stay        Annul Stay        Other (describe)
Chapter 13: Date of Confirmation Hearing                      or Date Plan Confirmed 7/10/2018
1.           Collateral

        a.           Home
        b.           Car
        c.           Other (describe)

2.      Balance Owed as of Petition Date $160,515.99
        Total of all other Liens against Collateral $0

2.      In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing
        the amounts and dates of all payments received from the debtor(s) post-petition:
        ________________________________________________________________________

3.    Estimated Value of Collateral (must be supplied in all cases) $174,000.00

4.    Default

        a.         Pre-Petition Default
                 Number of months                                    Amount $

        b.        Post-Petition Default
                i.        On direct payments to the moving creditor
                                Number of months                                    Amount $
              ii.         On payments to the Standing Chapter 13 Trustee
                                                  Number of months
             Amount $

5.    Other Allegations

        a.           Lack of Adequate Protection §362(d)(1)
                     i.       No insurance
                    ii.       Taxes unpaid            Amount $1,377.79
                   iii.       Rapidly depreciating asset
                   iv.        Other
        b.            No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
        c.            Other “Cause” § 362(d)(1)
                     i.       Bad Faith (describe)
                    ii.       Multiple filings
                   iii.       Other (describe)
        d.        Debtor’s Statement of Intention regarding the Collateral
             i.                Reaffirm               ii.               Redeem
             iii.              Surrender              iv.               No Statement of Intentions Filed

Date: June 1, 2020                                     /s/ Kathryn A. Klein
                                                       Attorney for Secured Creditor
